 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 194CCY New Worktech, Inc. and its successor and/or alter ego KAM FAI Fashion, Inc., Single Em-ployers, and their successor and/or alter ego, XMG Fashions, Inc. and Qui F. Zhu and Zhen Lui Li.  Cases 29ŒCAŒ22260 and 29ŒCAŒ22469 September 21, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND BRAME On July 12, 1999, Administrative Law Judge Raymond P. Green issued the attached decision.  Respondent XMG Fashions, Inc. (XMG) filed exceptions, and the General Counsel filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified below.2 XMG did not file an answer to the complaint, and did not appear at the hearing.3  The judge accordingly granted the General Counsel™s motion on the record for summary judgment against XMG (as well as against the other Respondents), pursuant to the Board™s Rules.4  In its exceptions, XMG™s president asserts that neither he nor his employees read English, that he did not receive any notices or letters informing him that XMG was the subject of a complaint made by employees of the other Respondents, and that none of his employees recall re-ceiving any mail from the Board. The record establishes, however, in the form of sworn and subscribed affidavits of service from designated agents of the Board, that, in accordance with the re-quirements of Section 102.113(a) of the Board™s Rules and Regulations, the General Counsel timely served XMG with a copy of the complaint, as well as with a copy of the subsequent erratum to the complaint, by cer-tified mail, return post office receipt requested, on March 26 and June 4, 1999, respectively.  Although the record does not contain return post office receipt cards from XMG as proof of service, such method of proof is not exclusive; any sufficient proof may be relied upon to establish service.5  Here, the affidavits of service of the Board agents constitute proof of service of both the com-plaint and the erratum on XMG, notwithstanding the absence of postal return receipt cards.6  It is also immate-rial that the record does not establish that XMG actually received copies of the complaint and the erratum.  Ser-vice of the complaint and the erratum by certified mail was authorized here, and service was effective upon mailing; proof (in the form here of the affidavits of ser-vice from the Board agents) that the complaint and erra-tum were mailed to XMG is proof that they were served on XMG.7                                                                                                                       1 XMG™s exceptions are in the form of an affidavit from its presi-dent, Chen Xiang Mei.  The General Counsel has requested that XMG™s exceptions be disregarded on the grounds that they do not conform to the requirements of the Board™s Rules and Regulations.  Although XMG™s exceptions do not strictly conform to the require-ments of the rules, they are not so deficient as to warrant being disre-garded.  Accordingly, we deny the General Counsel™s request.  XMG has requested oral argument.  The request is denied as the re-cord, exceptions, and brief adequately present the issues and the posi-tions of the parties. 2 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 3 Respondents CCY New Worktech, Inc. and KAM FAI Fashion, Inc. also did not file answers to the complaint or appear at the hearing, and they have not filed exceptions to the judge™s decision. 4 Secs. 102.20, 102.24(a), and 102.25 of the Board™s Rules and Regulations. For all of the above reasons, we find XMG™s excep-tions to be without merit, and we affirm the judge™s granting of the General Counsel™s Motion for Summary Judgment against XMG along with the other Respon-dents.  ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondents, CCY New Worktech, Inc., Kam Fai Fashion, Inc., and XMG Fashions, Inc., all of Brooklyn, New York, their officers, agents, successors, and assigns, shall take the action set forth in the Order as modified.  1. Substitute the following paragraphs for paragraph 2(a) and reletter the subsequent paragraphs. ﬁ(a) Within 14 days from the date of this Order, offer Zhen X. Liang, Kevin Lam, Jian Q. Huang, De Ru Jiang, Qiu F. Zhu, Zhen H. Li, Xiao X. Chen, and Wu Q. Chen full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights or privileges previously enjoyed. ﬁ(b) Make Zhen X. Liang, Kevin Lam, Jian Q. Huang, De Ru Jiang, Qiu F. Zhu, Zhen H. Li, Xiao X. Chen, and Wu Q. Chen whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the decision.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge.  5 Id., Sec. 102.113(e). 6 See Best Western City View Motor Inn, 327 NLRB 468 (1999), cit-ing, inter alia, Electrical Workers IBEW Local 11 (Anco Electrical), 273 NLRB 183, 191 (1984) (postal return receipt card not required to prove service). 7 Best Western City View Motor Inn, supra at 469 329 NLRB No. 24  CCY NEW WORKTECH, INC. 195APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discharge you, reduce your hours of 
work, or otherwise discriminate against any of you be-
cause you engage in concerted activity for the purpose of 
collective bargaining or for other mutual aid or protec-
tion. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Zhen X. Liang, Kevin Lam, Jian Q. Huang, 
De Ru Jiang, Qiu F. Zhu, Zhen H. Li, Xiao X. Chen, and 

Wu Q. Chen full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make Zhen X. Liang, Kevin Lam, Jian Q. 
Huang, De Ru Jiang, Qiu F. Zhu, Zhen H. Li, Xiao X. 
Chen, and Wu Q. Chen whol
e for any loss of earnings 
and other benefits resulting from their discharge or re-
duction in hours of work, less any net interim earnings, 
plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharges of Zhen X. Liang, Kevin Lam, Jian Q. 
Huang, De Ru Jiang, Qiu F. Zhu, Zhen H. Li, Xiao X. 
Chen, and Wu Q. Chen, and 
WE WILL
, within 3 days 
thereafter, notify each of them
 in writing that this has 
been done and that the discharges will not be used 
against them in any way. 
 CCY NEW WORKTECH, INC., K
AM FAI FASHION, INC., AND XMG F
ASHIONS
, INC.   Emily DeSa, Esq., 
for the General Counsel
. Wing Lam, Esq., 
for the Charging Parties
. DECISION STATEMENT OF THE 
CASE RAYMOND P. G
REEN, Administrative Law Judge. This case 
was heard in Brooklyn, New York, on June 22, 1999.  The 
charge in Case 29ŒCAŒ22260 was filed by Qui F. Zhu on Au-
gust 31, 1998, and served on Respondents Hua Great Pro-cetech, Inc. (Hua), CCY New Worktech, Inc. (CCY), and XMG 
Fashions Inc. (XMG), on or about September 1, 1 998. The 
charge in Case 29ŒCAŒ22469 was filed by Zhen Lui Li on 
December 16, 1998, and served on the aforesaid Respondents 
and on Kam Fai Fashions Inc. (Kam Fai), on or about Decem-
ber 18, 1998. 
On March 25, 1999, the Regional Director for Region 29, is-
sued an order consolidating cases, consolidated complaint and 
notice of hearing against the four-above named Respondents 
which was served on them by certified and regular mail. 
On March 31, 1999, the Regional Director issued and served 
on the Respondents an errata to the notice of hearing, indicating 
that the correct hearing date should June 22, 1999, and not June 

8, 1 999. 
On April 13, 1999, Respondent Hua Great Procetech Inc., 
filed on its own behalf only, an
 answer to the consolidated 
complaint. 
The Respondents, CCY, Kam Fail, and XMG, have never 
filed an answer to the consolidated complaint. 
On June 21, 1999, the Regional Director for Region 29 is-
sued an order amending the consolidated complaint and ap-
proving withdrawal of charges. Pu
rsuant to this order, the Re-
gional Director approved an out-
of-Board settlement between 
the Charging Parties and Hua Great Procetech Inc.; the Charg-
ing Parties requesting that those 
portions of their charges relat-
ing to Hua be withdrawn. Accordingly, the Regional Director™s 
order amended the consolidated 
complaint by ﬁdeleting to Re-
spondent Hua therein as a named Respondent.ﬂ 
At the hearing, which opened before me on June 22, 1999, 
the Respondents CCY, Kam Fai, 
and XMG did not appear be-
fore me either personally or by way of counsel or representa-
tive. As such, and because they each failed to file an answer to 
the consolidated complaint, I 
granted the General Counsel™s 
Motion for Summary Judgment in accordance with Section 

102.24 of the Board™s Rules and Regulations. 
Having granted the Motion for Summary Judgment, I make 
the following 
FINDINGS AND 
CONCLUSIONS 1. Hua, a New York corporation, with its principal office and 
place of business located at 641 EF 62d Street, Brooklyn, New 
York, has been engaged in manufacturing garments. 
2. Hua, CCY, and Kam Fai have, at all material times, been 
affiliated business enterprises with common officers, owners, 
directors, management and supervision; have formulated and 
administered a common labor policy affecting employees of 
said operations, have shared co
mmon premises and facilities; 
have provided services for and made sales to each other; have 
interchanged personnel with each
 other and have held them-selves out to the public as a single-integrated enterprise.  
     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196Accordingly, Hua, CCY, and Kam Fai constitute a single-employer 
within the meaning of the Act. 
3. CCY and Kam Fai, are New York corporations located at 
752 64th Street, Brooklyn, New York, and have been engaged 
in manufacturing garments. 
4. During the 12-month period ending May 2, 1998, when it 
ceased operations at the CCY/Kam Fai facility, CCY in the 
course of its business operations purchased and received at said 
facility goods and supplies valued in excess of $50,000 from 
firms located inside the State of New York, which firms, in 
turn, purchased said goods valued in excess of $50,000 directly 
from firms located outside the State of New York. 
5. Based on a projection of its 
operations since June 8, 1998, 
at which time Kam Fai commenced its operations at the 
CCY/Kam Fai facility Kam Fai, in the course of its business 
operations will annually purchase a
nd receive at said facility 
goods and supplies valued in excess of $50,000 from firms 
located inside the State of New York, which firms, in tum, 
purchased said goods valued in excess of $50,000 directly from 
firms located outside the State of New York. 
6. XMG, is a New York corporation, with its principal office 
and place of business located at 530 63rd Street, Brooklyn, 
New York (the XMG facility), and has been engaged in manu-
facturing garments. 
7. Based on a projection of its
 operations since early June 
1998, at which time XMG commenced its operations at the 
XMG facility, XMG, in the cour
se of its business operations will annually purchase and rece
ive at said facility goods and 
supplies valued in excess of $50,000 from firms located inside 
the State of New York, which firms, in turn, purchased said 
goods valued in excess of $50,000 directly from firms located 
outside the State of New York. 
8. On or about May 2, 1988, CCY purportedly closed and 
ceased its operations. However, si
nce on or about June 8, 1998, 
CCY has continued the same 
garment business doing business 
under the name of Kam Fai Fash
ion Inc., at the CCY/Kam Fai 
facility. 
9. At all material times, CCY and Kam Fai have been affili-
ated business enterprises with common owners, officers, direc-
tors, operators, management and supervision; have shared 
common premises; have formulated and administered a com-
mon labor policy affecting em
ployees at the CCY/Kam Fai 
facility; and have shared the same equipment, customers and 

employees. Accordingly, CCY and Kam Fai have constituted a 
single employer within the meaning of the Act. Additionally, 
andlor alternatively, since J
une 8, 1998, CCY established Kam 
Fai as a subordinate instrument 
to, and a disguised continuation 
of CCY and since said date, Kam 
Fai has been an alter ego of 
Respondent CCY. Further and/or
 alternatively, Kam Fai has 
continued the operation of CCY in unchanged form and has 
employed, as a majority of its 
employees, individuals who were 
previously employees of CCY. 
According, Kam Fai has con-
tinued the employing entity and is a successor to CCY. 
10. On or about May 19, 1998, Hua ceased its operations at 
641, EF 62d Street, Brooklyn, New 
York, but since early June 
1998 continued the same business at the same location under 

the name, XMG. At all materi
al times, Hua and XMG have 
been affiliated business enterprises with common owners, offi-
cers, directors, operators, mana
gement and supervision; have 
formulated and administered 
a common labor policy affecting 
employees; and have shared common equipment, customers 
and employees. Furthe
r and/or altematively,
 in early June 1998, 
Hua established XMG as a subordinate instrument to, and a 
disguised continuation of Hua and since then XMG has been an 
alter ego of Hua. Further and/or alternatively XMG has contin-
ued the employing entity and is a successor to Hua. 
11. By virtue of the relationship between Hua and CCY/Kam 
Fai and the relationship between Hua and XMG, Respondents 
CCY, Kam Fai, and XMG have b
een affiliated businesses, 
having common owners, directors,
 operators and have consti-
tuted a single employer within the meaning of the Act. 
12. At all material times, Re
spondents CCY, Kam Fai, and 
XMG have been engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
13. During February and Marc
h 1998, employees Zhen X. 
Liang, Kevin Lam, Jian Q. Huang,
 and De Ru Jiang, engaged in 
protected concerted activities for the purposes of collective 
bargaining and other mutual aid and protection with other em-
ployees by, inter alia, concertedly complaining about the 
wages, hours and working conditions of Respondents™ employ-
ees and by requesting that 
Respondents reduce employees™ 
hours of work and allow employees to have 1 day off per week 
and increase wages. 
14. On or about March 3, 1998, Respondents, in retaliation 
for their protected concerted activity, discharged and have 
failed to reinstate or offer to reinstate Zhen X. Liang, Kevin 
Lam, Jian Q. Huang,
 and De Ru Jiang. 
15. Commencing in or around February 1998, Qiu F. Zhu, 
engaged in protected concerted 
activities for the purposes of 
collective bargaining and other mu
tual aid and protection with 
other employees by, inter alia
, supporting certain employees™ 
claims alleging that Respondent
s violated New York State la-
bor laws involving the number of hours that Respondents™ em-
ployees worked and by refusing to comply with Respondents™ 
request that she sign documents refuting such claims. 
16. On or about May 19, 1998, Respondents laid off their 
employee Qiu F. Zhu and refused 
to recall or employ her be-
cause of her protected concerted 
activity previously described. 
17. Commencing in or around May 1998, employees Zhen 
H. Li, Wu Q. Chen, and Xiao 
X. Chen engaged in protected 
concerted activities for the purpos
es of collective bargaining 
and other mutual aid and protection with other employees by, 
infer alia, agreeing to being listed as plaintiffs in a complaint 
filed in a court for the Eastern District, said complaint seeing to 
recoup lost wages for overtime worked by Respondents™ em-
ployees. 
18. On or about June 19, 1998, 
Respondents in retaliation for their protected concerted activities reduced the hours of work 
for Zhen H. Li, Wu Q. Chen, and Xiao X. Chen. 
19. On or about June 26, 1998, Respondents, in retaliation for his protected concerted activity
, discharged Zhen H. Li and 
has since that date refused to reinstate or offer to reinstate said 
employee to his former position of employment. 
20. On or about June 27, 1998, Respondents, in retaliation for her protected concerted activities, discharged Xiao X. Chen 
and has since that date refused to
 reinstate or offer to reinstate 
said employee to her form
er position of employment. 
21. On or about July 5, 1998, 
Respondents, in retaliation for 
her protected concerted activities
, discharged Wu Q. Chen and 
has since that date refused to reinstate or offer to reinstate said 
employee to her former position of employment. 
22. By the aforesaid acts and conduct described above in 
paragraphs 14, 16, 18, 19, 20
, and 21, the Respondents CCY, 
Kam Fai, and XMG, have enga
ged in unfair labor practices 
 CCY NEW WORKTECH, INC. 197within the meaning of Section 8(a)(1) of the Act and have inter-fered with the rights guaranteed to employees in Section 7 of 
the Act. 
23. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I find that 
they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the 
Act. The Respondents having 
discriminatorily reduced the hours 
of work and discriminatorily 
discharged or laid off certain 
employees, it must offer them 
reinstatement to their former hours and jobs and make them 

whole for any loss of earnings and other benefits, computed on 
a quarterly basis from the date of their discharges or layoffs, to 
the date of their reinstatements, less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Also, as most of the employees speak Chinese, the notices 
should be in English and Chinese. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
1 ORDER The Respondents, CCY New Worktech, Inc., Kam Fai Fash-
ions, Inc., and XMG Fashions Inc., Brooklyn, New York, their 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging employees because of their concerted activ-
ity protected by Section 7 of the Act. 
(b) Reducing the hours of work of employees because of 
their concerted activity protected by Section 7 of the Act. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the rights guaranteed to them under 
Section 7 of the. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Zhen X. 
Liang, Kevin Lam, Jian Q. Hua
ng, De Ru Jiang, Qiu F. Zhu, 
Zhen H. Li, Xiao X. Chen, and Wu Q. Chen, full reinstatement 
to their former jobs or, if those jobs no longer exist, to substan-
                                                          
                                                           
1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
tially equivalent positions, without prejudice to their seniority 

or any other rights or privileges previously enjoyed and make 
them whole for any loss of earni
ngs and other benefits suffered 
as a result of the discrimination against them in the manner set 
forth in the remedy section of the decision. 
(b) Within 14 days from the date of this Order, remove from 
their files any reference to the unlawful discharges of Zhen X. 
Liang, Kevin Lam, Jian Q. Hua
ng, De Ru Jiang, Qiu F. Zhu, 
Zhen H. Li, Xiao X. Chen, and Wu Q. Chen and within 3 days 
thereafter notify them in writing that this has been done and 
that the discharges will not be used against them in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at their 
facilities in Brooklyn, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ2 Copies of the notice, in English and Chi-
nese, on forms provided by the 
Regional Director for Region 
29, after being signed by the Respondents™ authorized represen-
tatives, shall be posted by th
e Respondents immediately upon 
receipt and maintained for 60 
consecutive days in conspicuous 
places including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondents to ensure that the notices are not altered, defaced, or 
covered by any other material. 
In the event that during the 
pendency of these proceedings, the Respondents have gone out 

of business or closed the facil
ity involved in these proceedings, 
the Respondents shall duplicate a
nd mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
s at any time since March 3, 
1998. (e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 2 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
   